 Case 1:21-cv-00015-HYJ-RSK ECF No. 1, PageID.1 Filed 01/07/21 Page 1 of 12



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MICHIGAN

 JONATHAN SMITH, individually and on behalf of                               CLASS ACTION
 all others similarly situated,
                                                                                  Case No.
       Plaintiff,
                                                                       JURY TRIAL DEMANDED
 vs.

 BUSINESS SOLUTIONS, LLC d/b/a AD.IQ, a
 Delaware Limited Liability Company,

   Defendant.
 ______________________________________/

                                     CLASS ACTION COMPLAINT

           1.       Plaintiff, Jonathan Smith, brings this action against Defendant, Business Solutions,

LLC d/b/a Ad.IQ, to secure redress for violations of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227.

                                        NATURE OF THE ACTION

           2.       This is a putative class action pursuant to the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq., (the “TCPA”).

           3.       Defendant is a brand management and social media growth agency offering social

media management, brand management, website development, talent management, business loans,

video marketing, social media widgets and voice search. To promote its services, Defendant engages in

unsolicited marketing, harming thousands of consumers in the process.

           4.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct,

which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily life

of thousands of individuals. Plaintiff also seeks statutory damages on behalf of himself and members

of the class, and any other available legal or equitable remedies.
 Case 1:21-cv-00015-HYJ-RSK ECF No. 1, PageID.2 Filed 01/07/21 Page 2 of 12



                                    JURISDICTION AND VENUE

        5.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

which will result in at least one class member belonging to a different state than that of Defendant.

Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for each call in violation

of the TCPA, which, when aggregated among a proposed class numbering in the tens of thousands, or

more, exceeds the $5,000,000.00 (five-million dollars) threshold for federal court jurisdiction under the

Class Action Fairness Act (“CAFA”). Therefore, both the elements of diversity jurisdiction and CAFA

jurisdiction are present.

        6.      Venue is proper in the United States District Court for the Western District of Michigan

pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial district

in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

its services within this district thereby establishing sufficient contacts to subject it to personal

jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within the State of

Michigan and, on information and belief, Defendant has sent the same telemarketing calls complained

of by Plaintiff to other individuals within this judicial district, such that some of Defendant’s acts in

making such calls have occurred within this district, subjecting Defendant to jurisdiction in the State of

Michigan.

                                                PARTIES

        7.      Plaintiff is a natural person who, at all times relevant to this action, was a resident of

Grand Traverse County, Michigan.

        8.      Defendant is a Delaware limited liability company with its principal place of business

located at 3187 Red Hill Avenue, Suite 250, Costa Mesa, California 92626. Defendant directs, markets,

and provides its business activities throughout the State of Michigan.
 Case 1:21-cv-00015-HYJ-RSK ECF No. 1, PageID.3 Filed 01/07/21 Page 3 of 12



                                                 FACTS

        9.      On or about April 14, 2020, Defendant began causing multiple telemarketing calls to be

transmitted to Plaintiff’s cellular telephone number ending in 1588 (the “1588 Number”):




        10.     On or about April 14, 2020, after receiving multiple telemarketing calls from Defendant,

Plaintiff requested to be placed on Defendant’s Do Not Call list. Additionally, Plaintiff sent Defendant

a letter regarding the unsolicited calls to Plaintiff’s telephone and informed Defendant that the calls were

made without Plaintiff’s consent.

        11.     Despite Plaintiff’s letter, on or about June 12, 2020, Defendant ignored Plaintiff’s

request and caused another call to be transmitted to Plaintiff’s telephone.

        12.     Again, on or about June 29, 2020, Defendant continued to call Plaintiff’s cellular

telephone.
 Case 1:21-cv-00015-HYJ-RSK ECF No. 1, PageID.4 Filed 01/07/21 Page 4 of 12



        13.      Each time Defendant transmitted a telemarketing call to Plaintiff’s cellular telephone,

Plaintiff requested to be placed on Defendant’s Do Not Call list and to cease any further

communications.

        14.      Defendant’s calls were transmitted to Plaintiff’s cellular telephone, and within the time

frame relevant to this action.

        15.      Defendant’s calls constitute telemarketing because they encouraged the future purchase

or investment in property, goods, or services, i.e., selling Plaintiff advertising services.

        16.      The information contained in the calls advertise Defendant’s digital advertising

services, which Defendant sends to promote its business.

        17.      The calls Plaintiff received originated from telephone numbers 843-459-9814, 702-213-

6475, 281-248-8793, and 407-863-3368.

        18.      Plaintiff received the subject calls within this judicial district and, therefore, Defendant’s

violation of the TCPA occurred within this district. Upon information and belief, Defendant caused

other calls to be sent to individuals residing within this judicial district.

        19.      Defendant’s calls were not made for an emergency purpose nor to collect on a debt

pursuant to 47 U.S.C. § 227(b)(1)(B).

        20.      Upon information and belief, Defendant does not have a written policy for maintaining

an internal Do-Not-Call list pursuant to 47 U.S.C. § 64.1200(d)(1).

        21.      Upon information and belief, Defendant does not inform and train its personnel engaged

in telemarketing in the existence and the use of any internal Do-Not-Call list pursuant to 47 U.S.C. §

64.1200(d)(2).

        22.      Plaintiff is the subscriber and sole user of the 1588 Number, and is financially

responsible for phone service to the 1588 Number.

        23.      Plaintiff has been registered with the national Do-Not-Call registry since December 1,

2004.
 Case 1:21-cv-00015-HYJ-RSK ECF No. 1, PageID.5 Filed 01/07/21 Page 5 of 12



        24.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber who has

registered his or her telephone number on the national do-not-call registry of persons who do not wish

to receive telephone solicitations that is maintained by the federal government.”

        25.     Defendant’s unsolicited calls caused Plaintiff actual harm, including invasion of his

privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s calls

also inconvenienced Plaintiff and caused disruption to his daily life.

        26.     Defendant’s unsolicited calls caused Plaintiff actual harm. Specifically, Plaintiff

estimates that he spent approximately forty-five minutes investigating the unwanted calls including how

they obtained his number and who the Defendant was.

                                       CLASS ALLEGATIONS

        PROPOSED CLASS

        27.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

himself and all others similarly situated.

        28.     Plaintiff brings this case on behalf of a Class defined as follows:


                     Do Not Call Registry Class: All persons in the United
                     States who from four years prior to filing of this action (1)
                     were received a call by or on behalf of Defendant; (2) more
                     than one time within any 12-month period; (3) where the
                     person’s telephone number had been listed on the National
                     Do Not Call Registry for at least thirty days; (4) for the
                     purpose of advertising and/or promoting Defendant’s
                     goods and/or services.


                     Internal Do Not Call Class: All persons within the United
                     States who, within the four years prior to the filing of this
                     Complaint, received a call from Defendant or anyone on
                     Defendant’s behalf, to said person’s cellular telephone
                     number after making a request to Defendant to not receive
                     future calls.
 Case 1:21-cv-00015-HYJ-RSK ECF No. 1, PageID.6 Filed 01/07/21 Page 6 of 12



        29.      Defendant and its employees or agents are excluded from the Class. Plaintiff does not

know the number of members in the Class, but believes the Class members number in the several

thousands, if not more.

           NUMEROSITY

        30.      Upon information and belief, Defendant has placed automated and/or prerecorded calls

to cellular telephone numbers belonging to thousands of consumers throughout the United States

without their prior express consent. The members of the Class, therefore, are believed to be so numerous

that joinder of all members is impracticable.

        31.      The exact number and identities of the Class members are unknown at this time and can

only be ascertained through discovery. Identification of the Class members is a matter capable of

ministerial determination from Defendant’s call records.

              COMMON QUESTIONS OF LAW AND FACT

        32.      There are numerous questions of law and fact common to the Class which predominate

over any questions affecting only individual members of the Class. Among the questions of law and

fact common to the Class are:

                     (1) Whether Defendant violated 47 C.F.R. § 64.1200(c);

                     (2) Whether Defendant can meet its burden of showing that it obtained prior

                          express written consent to make such calls;

                     (3) Whether Defendant’s conduct was knowing and willful;

                     (4) Whether Defendant adhered to requests by Class members to stop transmitting

                          calls to their telephone numbers;

                     (5) Whether Defendant keeps records of call recipients who revoked consent to

                          receive calls;

                     (6) Whether Defendant has any written policies for maintaining an internal Do-

                          Not-Call list;
 Case 1:21-cv-00015-HYJ-RSK ECF No. 1, PageID.7 Filed 01/07/21 Page 7 of 12



                     (7) Whether Defendant is liable for damages, and the amount of such damages; and

                     (8) Whether Defendant should be enjoined from such conduct in the future.

        33.     The common questions in this case are capable of having common answers. If Plaintiff’s

claim that Defendant routinely transmits calls to telephone numbers assigned to cellular telephone

services is accurate, Plaintiff and the Class members will have identical claims capable of being

efficiently adjudicated and administered in this case.

              TYPICALITY

        34.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

on the same factual and legal theories.

              PROTECTING THE INTERESTS OF THE CLASS MEMBERS

        35.     Plaintiff is a representative who will fully and adequately assert and protect the interests

of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

and will fairly and adequately protect the interests of the Class.

              PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

        36.     A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

Class are in the millions of dollars, the individual damages incurred by each member of the Class

resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

and, even if every member of the Class could afford individual litigation, the court system would be

unduly burdened by individual litigation of such cases.

        37.     The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

one court might enjoin Defendant from performing the challenged acts, whereas another may not.
    Case 1:21-cv-00015-HYJ-RSK ECF No. 1, PageID.8 Filed 01/07/21 Page 8 of 12



Additionally, individual actions may be dispositive of the interests of the Class, although certain class

members are not parties to such actions.

                                            COUNT I
                           Violations of the TCPA, 47 U.S.C. § 227
                   (On Behalf of Plaintiff and the Do Not Call Registry Class)

          38.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.

          39.   The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber who has

registered his or her telephone number on the national do-not-call registry of persons who do not wish

to receive telephone solicitations that is maintained by the federal government.”

          40.   47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any person

or entity making telephone solicitations or telemarketing calls to wireless telephone numbers.”1

          41.   47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any call

for telemarketing purposes to a residential telephone subscriber unless such person or entity has

instituted procedures for maintaining a list of persons who request not to receive telemarketing calls

made by or on behalf of that person or entity.”

          42.   Any “person who has received more than one telephone call within any 12-month

period by or on behalf of the same entity in violation of the regulations prescribed under this subsection

may” may bring a private action based on a violation of said regulations, which were promulgated to

protect telephone subscribers’ privacy rights to avoid receiving telephone solicitations to which they

object. 47 U.S.C. § 227(c).

          43.   Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry Class

1
 Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278,
Report and Order, 18 FCC Rcd 14014 (2003) Available at https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-
153A1.pdf
 Case 1:21-cv-00015-HYJ-RSK ECF No. 1, PageID.9 Filed 01/07/21 Page 9 of 12



members who registered their respective telephone numbers on the National Do Not Call Registry, a

listing of persons who do not wish to receive telephone solicitations that is maintained by the federal

government.

          44.   Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call Registry

Class received more than one telephone call in a 12-month period made by or on behalf of Defendant

in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s conduct as alleged

herein, Plaintiff and the Do Not Call Registry Class suffered actual damages and, under section 47

U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for such violations of 47 C.F.R.

§ 64.1200.

          45.   To the extent Defendant’s misconduct is determined to be willful and knowing, the

Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages recoverable by

the members of the Do-Not-Call Registry Class.

                                             COUNT II
                           Violations of the TCPA, 47 U.S.C. § 227(c)(2)
                           (On Behalf of the Internal Do Not Call Class)

          46.   Plaintiff re-allege and incorporate paragraphs 1 through 37 as if fully set forth

herein.

          47.   The TCPA provides that any “person who has received more than one telephone

call within any 12-month period by or on behalf of the same entity in violation of the regulations

prescribed under this subsection may” bring a private action based on a violation of said

regulations, which were promulgated to protect telephone subscribers’ privacy rights to avoid

receiving telephone solicitations to which they object. 47 U.S.C. § 227 (c)(5).

          48.   Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any call for

telemarketing purposes to a residential telephone subscriber unless such person or entity has instituted

procedures for maintaining a list of persons who request not to receive telemarketing calls made by or
Case 1:21-cv-00015-HYJ-RSK ECF No. 1, PageID.10 Filed 01/07/21 Page 10 of 12



on behalf of that person or entity. The procedures instituted must meet certain minimum standards,

including:

        “(3) Recording, disclosure of do-not-call requests. If a person or entity making a call for
        telemarketing purposes (or on whose behalf such a call is made) receives a request from
        a residential telephone subscriber not to receive calls from that person or entity, the
        person or entity must record the request and place the subscriber’s name, if provided,
        and telephone number on the do-not call list at the time the request is made. Persons or
        entities making calls for telemarketing purposes (or on whose behalf such calls are
        made) must honor a residential subscriber’s do-not-call request within a reasonable time
        from the date such request is made. This period may not exceed thirty days from the
        date of such request . . . .

        (6) Maintenance of do-not-call lists. A person or entity making calls for telemarketing
        purposes must maintain a record of a consumer’s request not to receive further
        telemarketing calls. A do-not-call request must be honored for 5 years from the time the
        request is made.”

        47 C.F.R. § 64.1200(d)(3), (6)

        49.     Under 47 C.F.R § 64.1200(e) the rules set forth in 47 C.F.R. § 64.1200(d) are applicable

to any person or entity making telephone solicitations or telemarketing calls to wires telephone numbers.

        “(e) The rules set forth in paragraph (c) and (d) of this section are applicable to any
        person or entity making telephone solicitations or telemarketing calls to wireless
        telephone numbers to the extent described in the Commission's Report and Order, CG
        Docket No. 02-278, FCC 03-153, “Rules and Regulations Implementing the Telephone
        Consumer Protection Act of 1991.”

        47 C.F.R § 64.1200(e)

        50.     Plaintiff and Class members made requests to Defendant not to receive calls form

Defendant.

        51.     Defendant failed to honor Plaintiff and members’ requests.

        52.     Upon information and belief, Defendant has not instituted procedures for maintaining a

list of persons who request not to receive telemarketing calls made by or on behalf of their behalf,

pursuant to 47 C.F.R. § 64.1200(d).
Case 1:21-cv-00015-HYJ-RSK ECF No. 1, PageID.11 Filed 01/07/21 Page 11 of 12



          53.       Because Plaintiff and members received more than one call in a 12-month period made

by or on behalf of Defendant in violation of 47 C.F.R. § 64.1200(d), as described above, Defendant

violated 47 U.S.C. § 227(c)(5).

          54.       As a result of Defendant’s violations of 47 U.S.C. § 227(c)(5), Plaintiff and class

members are entitled to an award of $500.00 in statutory damages, for each and every negligent

violation, pursuant to 47 U.S.C. § 227(c)(5).

          55.       As a result of Defendant’s violations of 47 U.S.C. § 227(c)(5), Plaintiff and class

members are entitled to an award of $1,500.00 in statutory damages, for each and every knowing and/or

willful violation, pursuant to 47 U.S.C. § 227(c)(5).

                                           PRAYER FOR RELIEF
          WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the following

relief:

    a)          An order certifying this case as a class action on behalf of the Classes as defined above, and

appointing Plaintiff as the representative of the Classes and counsel as Class Counsel;

    b)          An award of actual and statutory damages;

    c)          An order declaring that Defendant’s actions, as set out above, violate the TCPA;

    d)          A declaratory judgment that Defendant’s telephone calling equipment constitutes an

automatic telephone dialing system under the TCPA;

    e)          An injunction requiring Defendant to cease all unsolicited text messaging activity, and to

otherwise protect the interests of the Classes;

    f)          An injunction prohibiting Defendant from using, or contracting the use of, an automatic

telephone dialing system without obtaining, recipient’s consent to receive calls made with such

equipment; and

    g)          Such further and other relief as the Court deems necessary.
Case 1:21-cv-00015-HYJ-RSK ECF No. 1, PageID.12 Filed 01/07/21 Page 12 of 12



                                        JURY DEMAND

         Plaintiff and Class Members hereby demand a trial by jury.


Dated: January 7, 2021

 Shamis & Gentile, P.A.
 /s/ Andrew J. Shamis
 Andrew J. Shamis, Esq.
 Florida Bar No. 101754
 ashamis@shamisgentile.com
 14 NE 1st Avenue, Suite 705
 Miami, FL 33132
 Telephone: 305-479-2299




 Counsel for Plaintiff and the Class
